Citation Nr: 1760481	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  10-29 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for the bilateral hearing loss.  The RO assigned an initial noncompensable (0 percent) disability rating, retroactively effective from May 21, 2008.  The RO in Oakland, California, currently has jurisdiction over the claim.

In January 2013, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) at the local RO.  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems.

The Board finds there has been substantial compliance with its August 2013 and September 2016 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

The issues of entitlement to service connection for hypertension and a liver disorder have been raised by the record in a May 2017 VA 21-526EZ form, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over these issues.  

FINDING OF FACT

The bilateral hearing loss is manifested by Level I hearing in both ears.

CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, DC 6100 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  There has been no allegation or suggestion of any lapse on VA's part in meeting these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § Part 4 (2017).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran is in receipt of a noncompensable disability rating under 38 C.F.R. §§ 4.85, 4.86, DC 6100 for his bilateral hearing loss.  He seeks a compensable disability rating.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86. 

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a compensable disability rating for his service-connected bilateral hearing loss.  38 C.F.R. §§ 4.85, 4.86, DC 6100.  

Analysis
In July 2008, the Veteran was provided a VA audiological examination.  The examination revealed the following pure tone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
Average
LEFT
10
20
25
40
23.75
RIGHT
15
15
20
55
26.25

Using the Maryland CNC test, the speech recognition score was 100 percent for both ears.  There is no exceptional pattern of hearing loss shown.  As such, these audiometry test results equate to Level I hearing in both ears using Table VI.  38 C.F.R. §§ 4.85, 4.86(a).  Thus, applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in both ears results in a noncompensable rating.  38 C.F.R. § 4.85. 

In October 2013, the Veteran was provided a VA audiological examination.  The examination revealed the following pure tone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
Average
LEFT
5
10
20
40
19
RIGHT
15
10
20
55
25

Using the Maryland CNC test, the speech recognition score was 96 percent for the right ear and 94 percent for the left ear.  There is no exceptional pattern of hearing loss shown.  As such, these audiometry test results equate to Level I hearing in both ears using Table VI.  38 C.F.R. §§ 4.85, 4.86(a).  Thus, applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in both ears results in a noncompensable rating.  38 C.F.R. § 4.85. 

In May 2017, the Veteran was provided a VA audiological examination.  At the examination, the Veteran reported that, "My wife says I can't hear her at all.  On TV I miss what's going on.  It's getting harder and harder to understand."  

The May 2017 examination revealed the following pure tone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
Average
LEFT
10
15
30
40
24
RIGHT
10
15
25
60
28

Using the Maryland CNC test, the speech recognition score was 100 percent for the right ear and 94 percent for the left ear.  There is no exceptional pattern of hearing loss shown.  As such, these audiometry test results equate to Level I hearing in both ears using Table VI.  38 C.F.R. §§ 4.85, 4.86(a).  Thus, applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in both ears results in a noncompensable rating.  38 C.F.R. § 4.85. 

The Veteran's treatment records do not provide contrary results to those discussed above, and the Veteran and his representative do not assert that the Veteran's bilateral hearing loss has worsened since the May 2017 VA examination.

Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a compensable disability rating for his service-connected bilateral hearing loss.  38 C.F.R. §§ 4.85, 4.86, DC 6100.  

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as trouble understanding speech clearly sometimes, he is not competent to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating that medical evidence was needed to support a claim for rheumatic heart disease).

Despite the foregoing, the Board acknowledges the Veteran's reports of trouble understanding speech clearly sometimes.  Even after considering such contentions as to the effects of the disability on his daily life and occupation, the Board finds that the criteria for a compensable evaluation are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  Likewise, the Rating Schedule contemplates impairment under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  The functional effects caused by the Veteran's bilateral hearing loss were considered and addressed in the recent May 2017 VA examination.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

In making the above determination, and specifically with respect to the Veteran's asserted difficulty with understanding conversations, the rating schedule contemplates both the average decibel loss as well as speech discrimination scores for hearing loss.  Moreover, the schedular criteria for rating hearing loss contemplates the functional effects of the Veteran's hearing loss referenced in the evidence of record.  Doucette v. Shulkin, No. 15-2818; 2017 U.S. App. Vet. Claims Lexis 319 (Mar. 6, 2017) (wherein the Court concluded that the evaluation for hearing impairment "contemplates the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure.")  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  The Veteran has not alleged any symptom or additional impairment that has not been attributed to his service-connected hearing loss that is unaddressed.  

In sum, the preponderance of the evidence is against the assignment of a compensable disability rating for the service-connected bilateral hearing loss at any time during the appeal period.  The claim is denied.  38 U.S.C. § 5107; 38 C.F.R. 
§ 3.102.

ORDER

The claim of entitlement to an initial compensable disability rating for bilateral hearing loss is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


